Citation Nr: 0808327	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
knee disability, status post arthroscopy, prior to November 
12, 2004, and from January 1, 2005.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service with the United 
States Army from September 1978 to January 1979 and with the 
United States Coast Guard from March 1980 to March 1988.  He 
also served as a member of the Army National Guard with a 
period of active duty for training (ACDUTRA) from April 1992 
to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire in December 2004 and April 2005.

In the December 2004 rating decision, the RO granted a 
temporary 100 percent rating from November 12, 2004, to 
December 31, 2004, for a period of convalescence following 
arthroscopic surgery on the veteran's service-connected right 
knee pursuant to 38 C.F.R. § 4.30 (2007), and resumed the 
prior 30 percent rating effective January 1, 2005.  
Thereafter, the veteran was afforded a VA examination in 
January 2005 to assess the current severity of his service-
connected right knee disability.  In the April 2005 rating 
decision, the RO continued the 30 percent disability rating 
for status post arthroscopic surgery, right knee, plaice 
excision times two.  The Board has characterized the claim on 
appeal as excluding the period for which a temporary, 100 
percent rating has been granted.   

In January 2006, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is associated with the claims 
file.  

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These provisions 
include enhanced duties to notify and assist claimants.  To 
ensure that all due process requirements are met, the Board 
finds that additional notice and development is necessary 
prior to appellate review of the claim on appeal.

The veteran maintains that the severity of his service-
connected right knee disability is not accurately reflected 
in the current 30 percent disability rating.  He further 
contends that his right knee disability has increased in 
severity.  In this regard, in his November 2004 claim, the 
veteran stated that he was told he had degenerative joint 
disease (DJD) of his right knee.  Although some VA medical 
records note a diagnosis of DJD; the most recent January 2005 
VA examination report fails to diagnose DJD, right knee.  In 
addition, there are no X-ray or MRI reports of record.  The 
Board points out that if x-rays were to show degenerative 
joint disease, right knee, separate ratings for arthritis and 
instability might be warranted.  See VAOPGCPREC 9-98 (1998).  
Furthermore, the January 2005 VA examination report does not 
provide sufficient information to address all rating criteria 
applicable to knee disabilities.  Therefore, the Board finds 
that to ensure that the record reflects the current severity 
of the veteran's service-connected right knee disability on 
appeal, a more contemporaneous examination is warranted, with 
findings responsive to all applicable rating criteria.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  

Hence, the Board finds that a VA orthopedic examination of 
the veteran's right knee  at an appropriate VA medical 
facility, with specific findings responsive to the applicable 
rating criteria as well as 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995), is needed 
to fully and fairly evaluate the veteran's claim for an 
increased rating.  See 38 U.S.C. § 5103A.  The veteran is 
advised that a failure to report to any scheduled 
examination(s), without good cause, shall result in a denial 
of the claim(s).  See 38 C.F.R. § 3.655 (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

Prior to arranging for the veteran to undergo VA orthopedic 
examination, the RO should associate outstanding records of 
evaluation, treatment, and diagnosis (i.e. radiology reports) 
of the veteran's right knee from the VA medical center (VAMC) 
in Boston, Massachusetts, the VAMC West Roxbury Division, and 
the VAMC in Manchester, New Hampshire, dated from November 
2003 to the present.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claims, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, although the veteran was furnished a VCAA letter 
in April 2006 that was compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), he has not yet been 
provided with notice compliant with the recent judicial 
decision in Vazquez- Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court of 
Appeals for Veterans Claims (the Court) recently decided that 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be  
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Thus, this 
procedural deficiency should be cured by the RO while the 
case is on remand.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.   

When readjudicating the claim, the RO should be mindful of 
the Court's holding in Esteban v. Brown, 6 Vet. App. 259, 
261(1994), as well as VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
which allows claimants who have arthritis and instability of 
the knee to receive separate disability ratings under 
Diagnostic Code 5010 (traumatic arthritis) and Diagnostic 
Code 5257 (recurrent subluxation or lateral  instability). In 
addition, the RO's readjudication of this appeal should 
consider the guidance provided in VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59990 (2004), in which VA General Counsel held that 
separate disability ratings may be assigned under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension) for the same knee.  Also, the RO 
should consider the assignment of "staged ratings" pursuant 
to the Court's decision in Hart v.  Mansfield, 21 Vet. App. 
505 (2007).  

Furthermore, given the veteran's claim at his January 2006 
hearing that he was no longer able to work in construction 
because of his service-connected right knee disability, and 
he had to take a job driving a truck that significantly 
reduced his earnings; on remand, the RO should also 
adjudicate whether this claim meets the criteria for 
submission for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996). 

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should obtain from the VAMC in 
Boston, Massachusetts, the VAMC West 
Roxbury Division, and the VAMC in 
Manchester, New Hampshire all outstanding 
pertinent records of evaluation, 
diagnosis (to include x-ray and MRI 
reports), treatment, and surgeries (to 
include operative reports) of the 
veteran's right knee, from November 2003 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should request that the veteran 
submit all evidence in his possession, 
and ensure that its letter meets the 
requirements of Dingess/Hartman and 
Vazquez-Flores (cited to above), as 
appropriate.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional  evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  

4.  After all records and/or responses 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination at the appropriate VA 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made  available to the physician 
designated to examine the veteran, and a 
report of the  examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests should be performed, 
including x-rays (with all findings made 
available to the physician prior to the 
completion of his or her report)

The physician designated to examine the 
veteran should be advised that the 
purpose of this examination is to 
determine the current nature and severity 
of the veteran's service-connected right 
knee disability.  He or she should 
conduct range of motion studies of the 
right knee (expressed in degrees), noting 
the exact measurements for flexion and 
extension, and specifically identifying 
any excursion of motion accompanied by 
pain.  If pain on motion in the right 
knee is observed, the examiner should 
comment on the extent of pain, and 
indicate at which point pain begins.  
Tests of joint motion against varying 
resistance should  be performed on both 
knees.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  In addition, 
the physician should indicate whether, 
and to what extent, the veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted  above during flare-ups 
and/or with repeated use; to the extent 
possible; the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.

The physician should also identify all 
impairments affecting the right knee.  He 
or she should specifically indicate 
whether arthritis is present (confirmed 
by x-ray), and whether there is recurrent 
subluxation or lateral instability or 
varus disability of the right knee (and, 
if so, whether such is best characterized 
as "slight," "moderate," or "severe").  
The physician should also indicate 
whether there is ankylosis.

The physician should also discuss the 
extent to which the veteran's service-
connected right knee disability affects 
his ability to perform the duties of 
average employment, to include what types 
of employment activities would be limited 
due solely to the veteran's service-
connected right knee disability.

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report. 

 5.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

6.  The RO must ensure that all requested 
actions have been accomplished in 
compliance with this REMAND.  The RO must 
verify the examination report contains 
the findings needed to evaluate the right 
knee in accordance with VA's Schedule of 
Rating Disabilities. 38 C.F.R., Part 4 
(2007).  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the above actions, 
to include any additional notification 
and/or development necessary, the RO 
should readjudicate the claim for an 
increased rating for the veteran's right 
knee disability.  The RO's readjudication 
should include consideration of all 
applicable diagnostic codes and VA 
General Counsel opinions (such as 9-98 
that allows for separate ratings for 
arthritis of a knee (if shown by X-ray) 
and 9-04 that allows for separate 
compensable ratings for limitation of 
flexion and limitation of extension of a 
knee) and the RO must document its 
specific consideration of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 factors and DeLuca.  
In addition, the RO must discuss whether 
"staged" ratings are warranted pursuant 
to Hart, cited to above, and specifically 
address whether the criteria for invoking 
the procedures for referral of the claim, 
pursuant to 38 C.F.R. § 3.321(b)(1), are 
met.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an  
SSOC that includes clear reasons and 
bases for all  determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



